--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
[FORM OF AMENDMENT AND WAIVER AGREEMENT]
 
AMENDMENT AND WAIVER AGREEMENT
 
This Amendment and Waiver Agreement (the “Agreement”), dated as of March 24,
2011, is by and between Pacific Ethanol, Inc., a Delaware corporation with
offices located at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (the
“Company”), and the holder identified on the signature page hereto (“Holder”).
 
R E C I T A L S
 
A.           On or about October 6, 2010, the Company issued (i) $35,000,000 in
aggregate principal amount of its senior convertible notes (the “Notes”) and
(ii) a warrant (the “Warrant”) to purchase the Company’s common stock, $0.001
par value per share (the “Common Stock”) pursuant to a Securities Purchase
Agreement dated as of September 27, 2010 (the “Initial Securities Purchase
Agreement”, and as amended prior to the date hereof, the “Existing Securities
Purchase Agreement”) to the Holder and certain other investors signatory thereto
(collectively, the “Investors”).
 
B.           The Company and the Holder amended the terms of the Initial
Securities Purchase Agreement pursuant to the terms of an Amendment and Exchange
Agreement, dated as of January 7, 2011, by and between the Company and the
Holder (the “Exchange Agreement”).  Pursuant to the terms of the Exchange
Agreement, the Company and the Holder exchanged a Note with an aggregate
principal amount of $[          ] of the Holder (the “Initial Note”) for a
senior convertible note with an aggregate principal amount of $[          ] (the
“Exchanged Note”).  Capitalized terms not defined herein shall have the meaning
as set forth in the Exchanged Note, or to the extent not defined therein or
herein, in the Existing Securities Purchase Agreement.
 
C.           In connection with the execution and delivery of the Initial
Securities Purchase Agreement, the Company entered into that certain
Registration Rights Agreement, dated as of October 6, 2010, by and among the
Company and the Investors (as amended by the Exchange Agreement, the “Existing
Registration Rights Agreement”).
 
D.           As a closing condition to the transactions contemplated hereby,
each of the holders of Notes as of the date hereof other than the Holder (the
“Other Holders”) are executing agreements identical to this Agreement (other
than proportional changes in the numbers reflecting the different principal
amount of each Exchanged Note (as defined in each Other Agreement (as defined
herein)) (collectively, the “Other Exchanged Notes”, and together with the
Exchanged Note, the “Exchanged Notes”) (the “Other Agreements”, and together
with this Agreement, the “Agreements”).
 
E.           Under the terms of the Exchanged Note, the second Installment Date
is May 2, 2011 (“Applicable Installment Date”) and the Installment Notice Due
Date with respect to the Applicable Installment Date is March 31, 2011.  If the
Company desires to effect a Company Conversion with respect to all or part of
the Installment Amount due on the Applicable Installment Date, the
Pre-Installment Conversion Shares required to be delivered in connection with
any such Company Conversion are required to be delivered on April 4, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
F.           To the extent the Company’s Annual Report on Form 10-K for the year
ended December 31, 2010 (the “2010 Form 10-K”), to be filed on March 31, 2011,
discloses any facts or events arising after the effective date of the
Registration Statement filed under the Registration Rights Agreement (File No.
333-171612, the “Applicable Registration Statement”) that represent a
fundamental change from the information set forth in the Applicable Registration
Statement, the Applicable Registration Statement will not be available for the
resale of any Exchanged Note Conversion Shares (as defined in the Exchange
Agreement) commencing on March 31, 2011 and ending on April 6, 2011, which would
constitute both (i) an Equity Conditions Failure and (ii) a Maintenance Failure
(as defined in the Existing Registration Rights Agreement) with respect to the
Applicable Registration Statement (collectively, the “Registration Failure” and
each Trading Day in which a Registration Failure has occurred or is continuing
prior to April 6, 2011, each a “Registration Failure Trading Day”).
 
G.           The Company and the Holder desire to amend the terms of the
Exchanged Note such that, solely with respect to the Applicable Installment
Date, (i) the Installment Notice Due Date will be March 24, 2011, (ii) the
Pre-Installment Conversion Shares with respect thereto will be required to be
delivered by the Company to the Holder on March 25, 2011 and (iii) the Market
Price Measuring Period on the Applicable Installment Date for purposes of the
definition of Company Conversion Price shall not include any Registration
Failure Trading Day.
 
H.           The Company and the Holder also desire to (i) cause a waiver of the
Registration Failure and (ii) amend the definition of “Allowable Grace Period”
within the Existing Registration Rights Agreement to allow an additional Grace
Period (as defined in the Existing Registration Rights Agreement) with respect
to each Registration Failure Trading Day.
 
A G R E E M E N T
 
1.   Amendments to Transaction Documents.
 
1.1   Ratifications.  Except as otherwise expressly provided herein, the
Exchanged Note and each other Transaction Document, is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the Effective Date: (i) all references in the
Exchanged Note to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of
like import referring to the Exchanged Note shall mean the Exchanged Note as
amended by this Agreement,  (ii) all references in the other Transaction
Documents, to “this Note”, “thereto”, “thereof”, “thereunder” or words of like
import referring to the Exchanged Notes shall mean the Exchanged Note as amended
by this Agreement, (iii) all references in the Existing Registration Rights
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Existing Registration Rights Agreement shall mean the
Existing Registration Rights Agreement as amended by this Agreement, and (iv)
all references in the other Transaction Documents to the “Registration Rights
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Existing Registration Rights Agreement shall mean the Exiting
Registration Rights Agreement as amended by this Agreement.
 
1.2   Amendments to Exchanged Note.  On and after the Effective Date, the
Exchanged Note is hereby amended such that, solely with respect to the
Applicable Installment Date, (i) the Installment Notice Due Date with respect
thereto shall be March 24, 2011, (ii) the Pre-Installment Conversion Shares with
respect thereto will be required to be delivered by the Company to the Holder on
March 25, 2011 and (iii) the Market Price Measuring Period for the Applicable
Installment Date for purposes of the definition of Company Conversion Price
shall be the period that consists of the Trading Days beginning and including
March 28, 2011 and ending on the Trading Day immediately prior to the applicable
Installment Date, provided, however, that such period will not include any
Registration Failure Trading Day.  For the avoidance of doubt, the Applicable
Installment Date will still occur on May 2, 2011.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.3   Amendments to Existing Registration Rights Agreement.  On and after the
Effective Date, the Company and the Holder hereby agree that an “Allowable Grace
Period” as defined in the Existing Registration Rights Agreement shall include
each Registration Failure Trading Day.
 
1.4   Amendments to Transaction Documents.  On and after the Effective Date,
each of the Transaction Documents are hereby amended such that the defined term
“Transaction Documents” is hereby amended to include the Agreements.
 
2.   Waiver.  On and after the Effective Date, the Holder hereby waives the
Registration Failure.
 
3.   Company Representations and Warranties.
 
3.1   Organization and Qualification.  Each of the Company and its Subsidiaries
(as defined in the Exchanged Notes) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and each of its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.  As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company  to perform any of its obligations under any of the Transaction
Documents (as defined below). Other than its Subsidiaries, there is no Person in
which the Company, directly or indirectly, owns capital stock or holds an equity
or similar interest.
 
3.2   Authorization and Binding Obligation.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement and the Other
Agreements.  The execution and delivery of this Agreement and the Other
Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, in each case, have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the Other Agreements have been duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3   No Conflict.  The execution, delivery and performance of this Agreement
and the Other Agreements by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the Certificate of Incorporation (as defined in the Exchange
Agreement) or other organizational documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
Bylaws (as defined in the Exchange Agreement) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Capital Market (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that could not reasonably be expected to
have a Material Adverse Effect.
 
3.4   No Consents.  Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by this Agreement and the Other
Agreement, in each case, in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations which the Company or
any Subsidiary is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the Effective Date.  Except as set
forth on Schedule 3.4 to the Exchange Agreement which is incorporated herein,
the Company is not in violation of the requirements of the Principal Market
(other than the minimum bid price per share of $1.00) and has no knowledge of
any facts or circumstances which could reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.
 
3.5   Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Holders or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the Other Agreements. The Company understands and confirms that
each of the Holders will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Holders regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including Schedule 3.4 to the Exchange
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading. Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.  No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.6   No Event of Default.  As of the Effective Date, no Event of Default (as
defined in the Exchanged Note) has occurred nor has there occurred an event that
with the passage of time or giving of notice would constitute an Event of
Default.
 
4.   Holder’s Representations and Warranties.  As a material inducement to the
Company to enter into this Agreement, Holder represents, warrants and covenants
with and to the Company as follows:
 
4.1   Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and constitutes the
legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
4.2   No Conflicts.  The execution, delivery and performance by the Holder of
this Agreement and the consummation by the Holder of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Holder or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Holder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Holder, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.
 
5.   Covenants.
 
5.1   Reasonable Best Efforts.  The Company shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 6 of this Agreement.
 
5.2   Disclosure of Transactions and Other Material Information.  On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Agreements in the
form required by the 1934 Act and attaching all the material Agreements
(including, without limitation, this Agreement (and all schedules to this
Agreement) (including all attachments, the “8-K Filing”).  From and after the
issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to the Holder by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Agreements.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.3   Effective Date.  This Agreement shall become effective (the “Effective
Date”) upon the later of (x) the due execution and delivery by the Company and
the Holder of this Agreement, (y) the due execution and delivery of each Other
Agreement by the Company and such Other Holder party thereto (which together
with the Holder, represent the holder of all the Exchanged Notes then
outstanding) and (z) the Company's satisfaction in all respects of the
conditions to the Holder's obligations set forth in Section  6 hereof.
 
5.4   Fees.  The Company shall reimburse Greenberg Traurig, LLP (counsel to the
lead Buyer), on demand, for all reasonable, documented costs and expenses
incurred by it in connection with preparing and delivering this Agreement
(including, without limitation, all reasonable, documented legal fees and
disbursements in connection therewith, and due diligence in connection with the
transactions contemplated thereby) (the “Lead Investor Counsel Expenses”).
 
6.   Conditions to Holder’s Obligations Hereunder.


The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions, provided that these conditions are for the Holder's
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
6.1   The Company shall have duly executed and delivered this Agreement to the
Holder.
 
6.2   The Company shall have paid the Lead Investor Counsel Expenses to
Greenberg Traurig LLP by wire transfer of U.S. dollars and immediately available
funds in accordance with the written instructions of Greenberg Traurig LLP
delivered to the Company on or prior to the Effective Date.
 
6.3   The Company shall have delivered to the Holder a copy of each Other
Agreement, duly executed and delivered by the Company and each Other Holder
party thereto.
 
6.4   The Holder shall have received the opinion of Rutan & Tucker, LLP, the
Company’s counsel, dated as of the Effective Date, in the form acceptable to the
Holder.
 
6.5   The Company shall have delivered to the Holder such other documents
relating to the transactions contemplated by this Agreement as the Holder or its
counsel may reasonably request.
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
7. Miscellaneous.
 
7.1   Miscellaneous Provisions.  Section 9 of the Existing Securities Purchase
Agreement (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.
 
7.2   Most Favored Nation.  The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Person with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated hereby (each a “Settlement Document”), is or will be more favorable
to such Person than those of the Holder and this Agreement.  If, and whenever on
or after the date hereof, the Company enters into a Settlement Document, then
(i) the Company shall provide notice thereof to the Holder immediately following
the occurrence thereof and (ii) the terms and conditions of this Agreement, the
other Exchange Documents and the Securities (other than any limitations on
conversion or exercise set forth therein) shall be, without any further action
by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Settlement Document, provided that upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement or the Securities (as the case may be) shall apply
to the Holder as it was in effect immediately prior to such amendment or
modification as if such amendment or modification never occurred with respect to
the Holder.  The provisions of this Section 9.2 shall apply similarly and
equally to each Settlement Document.


[The remainder of the page is intentionally left blank]
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

 
PACIFIC ETHANOL, INC.
      By:    /s/ Neil M. Koehler                              
Name: Neil M. Koehler
 
Title: Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
[Amendment and Waiver Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

 
HOLDER:
 
[                       ]
          By:                                                                  
Name:
 
Title:

 
 
 
 
 

 
 
 
[Amendment and Waiver Agreement]

--------------------------------------------------------------------------------